Citation Nr: 0009740	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-22 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether a claim of entitlement to service connection for 
residuals of a burn on the back is well grounded.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



INTRODUCTION

The veteran served on active duty from May 1960 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above-noted claim.

The veteran requested that he be scheduled for personal 
hearings before a traveling Member of the Board and a local 
hearing officer.  However, he withdrew both of these 
requests.  


FINDING OF FACT

No medical evidence has been presented or secured to render 
plausible a claim that any current skin condition of the back 
is the result of a disease or injury incurred in service.


CONCLUSION OF LAW

The claim for service connection for residuals of a burn on 
the back is not well grounded and there is no statutory duty 
to assist the veteran in developing facts pertinent to this 
claim.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

Service medical records disclose that the veteran scorched 
his back in April 1961.  No treatment was recommended.  On 
May 14, 1961, he suffered a hot water burn to his left or 
lumbar (L) back.  There was a small area of a first degree 
burn.  It was cleaned and a dry dressing was applied.  On May 
15, 1961, a Bacitracin dressing was applied.  On separation 
examination in February 1962, the veteran's skin was normal. 

The veteran claimed entitlement to service connection for 
residuals of a hot water burn on his back in October 1996.  
He indicated that his back was burned during active service 
in May 1961.  In conjunction with his claim, he provided an 
August 1989 biopsy report of his right shoulder that showed 
lentiginous epidermal hyperplasia with hyperpigmentation.  It 
was noted that speckled lentiginous was a possibility.

Upon VA examination in February 1997, the veteran reported 
that while sitting on a stair step watching a baseball game 
he sustained a thermal injury to his back area from boiling 
water in 1961.  He stated that he was hospitalized and 
treated.  He complained of a lack of coloration on the back 
area.  A skin biopsy was conducted that showed brownish 
lesions with lentigo senilis.  The examiner noted two black, 
pigmented, circular scars on the right posterior shoulder and 
upper back area.  The examiner diagnosed (1) residuals of 
back burns, by history; and (2) lentigo senilis with skin 
biopsy as of March 3, 1992.  A notation was made that 
diagnosis #2 was not related to the burn sustained during 
service.  



Legal analysis

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
United States Court of Appeals for Veterans Claims (formerly 
the U.S. Court of Veterans Appeals) (Court) has held that the 
second and third Caluza elements can also be satisfied under 
38 C.F.R. § 3.303(b) by (a) evidence that a condition was 
"noted" during service or during an applicable presumption 
period; (b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. § 3.303(b); 
see also Brewer v. West, 11 Vet. App. 228, 231 (1998); Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-
76 (1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

Here, the medical evidence of record indicates that the 
veteran currently has two black, pigmented, circular scars on 
the right posterior shoulder and upper back area and lentigo 
senilis.  Therefore, the Board finds that there is sufficient 
medical evidence of a current disability, and the first 
element of a well-grounded claim has been satisfied.

The veteran has reported that he suffered a hot water burn to 
his back during active service.  Service medical records show 
a hot water burn to his left or lumbar back in May 1961.  In 
view of the foregoing, the Board finds that there is 
sufficient lay and medical evidence of incurrence of an 
injury during service, and the second element of a well-
grounded claim has been satisfied.  

However, the veteran has not satisfied the third element of a 
well-grounded claim for service connection.  He has not 
reported experiencing any post-service continuity of 
symptomatology.  There are no medical opinions contained in 
any of the veteran's post-service medical records relating 
the current skin conditions of the back to any inservice 
disease or injury.  The February 1997 VA examiner diagnosed 
residuals of back burns by history only.  The doctor was 
merely recording information provided by the veteran.  The 
diagnosis does not demonstrate that based upon his medical 
expertise, the examiner found any disability relating back to 
service.  See Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. 
App. Dec. 29, 1999); LeShore v. Brown, 8 Vet. App. 406 
(1995).  The examiner also specifically concluded that 
lentigo senilis was not related to the inservice burn.  There 
is no medical evidence tending to show that the inservice 
burn resulted in anything other than an acute and transitory 
condition, which had resolved on separation examination in 
February 1962.  The veteran is not competent to ascribe his 
post-service difficulties to active service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Even assuming that the VA examiner was providing a medical 
opinion that the veteran has residuals of the inservice burn 
to his back and the Board were to find the claim well 
grounded, the opinion is unconvincing and has limited value.  
There is no indication that the examiner reviewed the 
veteran's service medical records.  Further, the examiner 
noted two black, pigmented, circular scars on the right 
posterior shoulder and upper back area.  However, the 
inservice hot water burn was to either the left or lumbar 
area of the veteran's back.  Accordingly, such an opinion has 
no support in the record and the Board would not be obligated 
to grant service connection on the basis of such an opinion.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Because no medical evidence has been presented or secured to 
render plausible a claim that the skin conditions on the 
veteran's back diagnosed many years after service had their 
onset in service or are the result of, or related to, any 
disease contracted or injury sustained in active military 
service, the Board concludes that this claim is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for residuals of a 
burn on the back.  Accordingly, the Board concludes that VA 
did not fail to meet its obligations with regard to the 
veteran's claim under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

Having found the claim not well grounded, entitlement to 
service connection for residuals of a burn on the back is 
denied.



		
	KATHLEEN K. GALLAGHER
	Acting Member, Board of Veterans' Appeals



 

